

114 S867 IS: STEM Education for the Global Economy Act of 2015
U.S. Senate
2015-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 867IN THE SENATE OF THE UNITED STATESMarch 25, 2015Mr. Merkley (for himself and Mr. Franken) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo improve student academic achievement in science, technology, engineering, and mathematics
			 subjects.
	
 1.Short titleThis part may be cited as the STEM Education for the Global Economy Act of 2015.
 2.Improving science, technology, engineering, and mathematics instruction and student achievementTitle IV of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7101 et seq.) is amended by adding at the end the following:
			
				DImproving
				science, technology, engineering, and mathematics instruction and
			 student
				achievement
					1Improving STEM
				instruction and student achievement
 4401.PurposeThe purpose of this subpart is to improve student academic achievement in science, technology, engineering, and mathematics, including computer science, by—
 (1)improving instruction in such subjects through grade 12;
 (2)improving student engagement in, and increasing student access to, such subjects;
 (3)improving the quality and effectiveness of classroom instruction by recruiting, training, and supporting highly rated teachers and providing robust tools and supports for students and teachers in such subjects; and
 (4)closing student achievement gaps, and preparing more students to be college and career ready in such subjects.
 4402.DefinitionsIn this subpart: (1)Eligible entityThe term eligible entity means—
 (A)a State educational agency; or
 (B)a State educational agency in partnership with 1 or more State educational agencies.
								(2)Eligible
 subgranteeThe term eligible subgrantee means— (A)a high-need local educational agency;
 (B)an educational service agency serving more than 1 high-need local educational agency;
 (C)a consortium of high-need local educational agencies; or
 (D)an entity described in subparagraph (A) or (C) of paragraph (3) that has signed a memorandum of agreement with an entity described in subparagraph (A), (B), or (C) of this paragraph to implement the requirements of this subpart in partnership with such entity.
								(3)Outside
 PartnerThe term outside partner means an entity that has expertise and a demonstrated record of success in improving student learning and engagement in the identified subjects described in section 4404(b)(2), including any of the following:
 (A)A nonprofit or community-based organization, which may include a cultural organization, such as a museum or learning center.
 (B)A business. (C)An institution of higher education.
 (D)An educational service agency.
 (4)StateThe term State means—
 (A)any of the 50 States;
 (B)the District of Columbia;
 (C)the Bureau of Indian Education; or
 (D)the Commonwealth of Puerto Rico.
								4403.Grants;
				allotments
							(a)Reservations
								(1)In
 GeneralFrom the amounts appropriated for this part for a fiscal year, the Secretary shall reserve—
 (A)not more than 2 percent to provide technical assistance to States under this subpart;
 (B)not more than 5 percent for State capacity-building grants under this subpart, if the Secretary is awarding such grants in accordance with paragraph (2); and
 (C)10 percent for the STEM Master Teacher Corps program under subpart 2.
									(2)Capacity-building
				grants
									(A)In
 GeneralIn any year for which funding is distributed competitively, as described in subsection (c)(1), the Secretary may award 1 capacity-building grant to each State that does not receive a grant under subsection (c), on a competitive basis, to enable such State to become more competitive in future years.
 (B)DurationGrants awarded under subparagraph (A) shall be for a period of 1 year.
									(b)Formula Grants
								(1)In
 GeneralFor each fiscal year for which the amount appropriated to carry out this part, and not reserved under subsection (a)(1), is equal to or more than $300,000,000, the Secretary shall award grants to States, based on the formula described in paragraph (2).
								(2)Distribution of
 FundsThe Secretary shall allot to each State— (A)an amount that bears the same relationship to 35 percent of the excess amount described in paragraph (1) as the number of individuals ages 5 through 17 in the State, as determined by the Secretary on the basis of the most recent satisfactory data, bears to the number of those individuals in all such States, as so determined; and
 (B)an amount that bears the same relationship to 65 percent of the excess amount as the number of individuals ages 5 through 17 from families with incomes below the poverty line in the State, as determined by the Secretary on the basis of the most recent satisfactory data, bears to the number of those individuals in all such States, as so determined.
									(3)Funding
 MinimumNo State receiving an allotment under this subsection may receive less than one-half of 1 percent of the total amount allotted under paragraph (1) for a fiscal year.
								(4)Puerto
 RicoThe amount allotted under paragraph (2) to the Commonwealth of Puerto Rico for a fiscal year may not exceed one-half of 1 percent of the total amount allotted under paragraph (1) for such fiscal year.
								(5)Reallotment of unused
 fundsIf a State does not successfully apply, the Secretary shall reallot the amount of the State's allotment to the remaining States in accordance with this subsection.
								(c)Competitive
				Grants
								(1)In
 GeneralFor each fiscal year for which the amount appropriated to carry out this part, and not reserved under subsection (a)(1), is less than $300,000,000, the Secretary shall award grants, on a competitive basis, to eligible entities to enable such eligible entities to carry out the activities described in this subpart.
 (2)DurationGrants awarded under this subsection shall be for a period of not more than 3 years.
								(3)Renewal
									(A)In
 GeneralIf an eligible entity demonstrates progress, as measured by the metrics described in section 4406(a), the Secretary may renew a grant for an additional 2-year period.
									(B)Reduced
 FundingGrant funds awarded under subparagraph (A) shall be awarded at a reduced amount.
									4404.Applications
							(a)In
 GeneralEach eligible entity or State desiring a grant under this subpart, whether through a competitive grant under section 4403(c) or through an allotment under section 4403(b), shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require.
 (b)ContentsAt a minimum, an application submitted under subsection (a) shall include the following:
 (1)A description of the needs, including assets, identified by the State or eligible entity, based on a State analysis, which—
 (A)may include results from a relevant pre-existing analysis of science, technology, engineering, and mathematics education quality and outcomes in the State or States served by the eligible entity;
 (B)shall include data for elementary school and secondary school grades, as applicable, to the extent that such data are available, on—
 (i)student achievement in science, technology, engineering, and mathematics;
 (ii)science, technology, engineering, and mathematics teacher evaluations;
 (iii)student access to mathematics and science courses needed to enroll in credit-bearing coursework at institutions of higher education in the State or States served by the eligible entity;
 (iv)access to science, technology, engineering, and mathematics courses for students through grade 12 who—
 (I)are eligible to receive a free or reduced priced lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.); or
 (II)come from families with an income that is below the poverty line;
 (v)student achievement gaps in science, technology, engineering, and mathematics subjects;
 (vi)the percentage of students who successfully—
 (I)complete Advanced Placement or International Baccalaureate courses in science, technology, engineering, and mathematics subjects; or
 (II)complete rigorous, credit-bearing postsecondary education courses in science, technology, engineering, and mathematics subjects;
 (vii)available instructional systems and supports, such as curricula, instructional materials, professional development, teacher evaluation systems, and assessments;
 (viii)science, technology, engineering, and mathematics teacher qualifications; and
 (ix)teacher shortages and teacher distribution among local educational agencies and schools in science, technology, engineering, and mathematics subjects;
 (C)shall include labor market information regarding the industry and business workforce needs within the area served by the eligible entity;
 (D)shall include an analysis of the quality of pre-service preparation at all public institutions of higher education (including alternative pathways to teacher licensure or certification) for individuals preparing to teach science, technology, engineering, and mathematics subjects in a preschool, elementary school, or secondary school in the State; and
 (E)shall include an analysis of the implementation of any multi-tier systems of support that have been employed in the State or States served by the eligible entity to address the learning needs of students in any science, technology, engineering, and mathematics subjects.
 (2)An identification of the specific science, technology, engineering, and mathematics subjects that the State or eligible entity will address through the activities described in section 4405, consistent with the needs identified under paragraph (1) (referred to in this subpart as identified subjects).
 (3)A description, in a manner that addresses any needs identified under paragraph (1), of—
 (A)how grant funds will be used by the State or eligible entity to improve instruction in identified subjects using evidence-based programs of instruction that are aligned with the college and career ready standards and academic assessments;
 (B)how grant funds will be used to support subgrantees and other high-need local educational agencies in the employment of multi-tiered systems of support to provide early intervening services, as described in section 613(a)(4)(A)(ii) of the Individuals with Disabilities Education Act, and to increase student achievement in identified subjects;
 (C)the process that the State or eligible entity will use for awarding subgrants, including how relevant stakeholders will be involved;
 (D)how the State’s or eligible entity’s activities and subgrants will be coordinated with other Federal, State, and local programs and activities, including career and technical education programs authorized under the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.);
 (E)the technical assistance that the State or eligible entity will provide to subgrantees to support the activities undertaken by the subgrantees;
 (F)how the State or eligible entity will evaluate the activities funded, both at the State and subgrantee level, with funds provided under this subpart, and in a manner consistent with any evaluation activities carried out by the Institute of Education Sciences under section 4407, or the National Science Foundation;
 (G)how the State or eligible entity will allocate funds in a manner that will provide services to both elementary schools and secondary schools;
 (H)how the State or eligible entity will provide targeted support to improve instruction in high-need local educational agencies and high-need schools;
 (I)how the State or eligible entity’s proposed project will ensure an increase in access for students who are members of groups underrepresented in science, technology, engineering, and mathematics subject fields to high-quality courses in 1 or more of the identified subjects; and
 (J)how the State or eligible entity will continue to involve stakeholders in education reform efforts related to science, technology, engineering, and mathematics instruction.
 (4)Assurances that the State or eligible entity will monitor implementation of approved subgrantee plans.
								(c)Additional
 FundingA State or eligible entity that submits a request to use the additional State activities reservation described in section 4405(d)(2), shall provide, in a manner that addresses the needs identified under subsection (b)(1), a description of the activities that the eligible entity will carry out with such funds, consistent with section 4405.
							4405.Authorized
				activities
							(a)Required
 activitiesEach State or eligible entity that receives a grant under this subpart shall use the grant funds to carry out each of the following activities:
 (1)Increasing access for students through grade 12 who are members of groups underrepresented in science, technology, engineering, and mathematics subject fields to high-quality courses in the identified subjects.
 (2)Implementing evidence-based programs of instruction based on high-quality standards and assessments in the identified subjects.
 (3)Providing professional development and other comprehensive systems of support for teachers and school leaders to promote high-quality instruction and instructional leadership in the identified subjects.
 (4)Providing technical assistance to subgrantees and other high-need schools and local educational agencies in order to improve student achievement and narrow achievement gaps in identified subjects, including through—
 (A)the development and implementation of multi-tier systems of support; and
 (B)the development of curriculum or instructional materials consistent with the principals of universal design for learning.
									(b)Permissible
 activitiesEach State or eligible entity that receives a grant under this subpart may use the grant funds to carry out 1 or more of the following activities:
 (1)Recruiting qualified teachers and instructional leaders who are trained in identified subjects, including teachers who have transitioned into the teaching profession from a career in science, technology, engineering, and mathematics fields.
 (2)Recruiting and training teachers to teach dual credit and dual enrollment postsecondary-level courses to high school students in identified subjects.
 (3)Providing induction and mentoring services to new teachers in identified subjects.
 (4)Developing instructional supports, such as curricula and assessments, which shall be evidence-based and aligned with State college and career ready academic content standards, and may include Internet-based curricula and Internet-based instructional supports.
 (5)Implementing an interdisciplinary approach, by integrating instruction in 1 or more science, technology, engineering, and mathematics subjects with reading, English language arts, or instruction in other core academic subjects and noncore academic subjects.
								(c)Subgrants
								(1)In
 GeneralEach State or eligible entity that receives a grant under this section shall award subgrants, on a competitive basis, to eligible subgrantees.
								(2)Minimum
 SubgrantA State or eligible entity shall award subgrants under this subsection that are of sufficient size and scope to support high-quality, evidence-based, effective programs that are consistent with the purpose of this subpart.
								(3)Subgrantee
				Application
									(A)In
 GeneralEach eligible subgrantee desiring a subgrant under this subsection shall submit an application to the State or eligible entity at such time, in such manner, and accompanied by such information as the State or eligible entity may require.
									(B)Contents of Subgrantee
 ApplicationAt a minimum, the application described in subparagraph (A) shall include the following:
 (i)A description of the activities that the eligible subgrantee will carry out, and how such activities will improve teaching and student academic achievement in the identified subjects, in a manner consistent with scientifically valid research.
 (ii)A description of how the eligible subgrantee will use funds provided under this subsection to serve students and teachers in high-need schools.
 (iii)A description of how funds provided under this subsection will be coordinated with other Federal, State, and local programs and activities, including career and technical education programs authorized under the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.).
 (iv)If the eligible subgrantee is working with outside partners, a description of how such outside partners will be involved in improving instruction and increasing access to high-quality learning experiences in the identified subjects.
										(4)Subgrantee Use of
				Funds
									(A)Required Use of
 FundsEach subgrantee under this subsection shall use the subgrant funds to carry out activities for students through grade 12, consistent with the activities described in the subgrantee's application, which shall include—
 (i)high-quality teacher and instructional leader recruitment, support, and evaluation in the identified subjects;
 (ii)professional development, which may include development and support for instructional coaches, to enable teachers and instructional leaders to increase student achievement in identified subjects, through—
 (I)implementation of classroom assessments; and
 (II)differentiation of instruction in identified subjects for all students, including for students who are children with disabilities and students who are English learners;
 (iii)activities to— (I)improve the content knowledge of teachers; and
 (II)facilitate professional collaboration, which may include providing time for such collaborations;
 (iv)the development, adoption, and improvement of high-quality curricula and instructional supports that—
 (I)are aligned with State college and career ready academic content standards; and
 (II)the eligible subgrantee will use to improve student academic achievement in identified subjects;
 (v)the development or improvement, and implementation, of multi-tier systems of support to provide early intervening services and to increase student achievement in 1 or more of the identified subjects; and
 (vi)integrating instruction in the identified subjects with instruction in reading, English language arts, or other core and noncore academic subjects.
										(B)Allowable Use of
 FundsIn addition to the required activities described in subparagraph (A), each eligible subgrantee that receives a subgrant under this subsection, may also use the subgrant funds to—
 (i)support the participation of underserved populations in nonprofit competitions related to science, technology, engineering, and mathematics subjects (such as robotics, science research, invention, mathematics, computer science, and technology competitions);
 (ii)broaden secondary school students' access to, and interest in, careers that require academic preparation in 1 or more identified subjects; and
 (iii)broaden secondary school students' access to early college high schools, dual enrollment, or concurrent enrollment courses in science, technology, engineering, and mathematics subjects, including providing professional development to teachers and leaders related to this work.
 (C)LimitationEach subgrantee that receives a subgrant under this subsection shall not expend more than 15 percent of the subgrant funds on the activities described in subparagraph (B).
									(D)Matching
 fundsA State or eligible entity shall require an eligible subgrantee receiving a subgrant under this subsection to demonstrate that such subgrantee has obtained a commitment from 1 or more outside partners to match, using non-Federal funds or in-kind contributions, not less than 15 percent of the amount of subgrant funds. In the case of significant financial hardship, an eligible subgrantee may apply to the State or eligible entity for, and the State or eligible entity may grant, a waiver of a portion of the minimum matching funds requirement.
									(d)State
				Activities
								(1)In
 GeneralEach State or eligible entity that receives a grant under this subpart may use not more than 5 percent of grant funds for—
 (A)administrative costs;
 (B)monitoring the implementation of subgrants;
 (C)providing technical assistance to subgrantees; and
 (D)evaluating subgrants in coordination with the evaluation described in section 4407.
 (2)ReservationEach State or eligible entity that receives a grant under this subpart may submit a request to the Secretary to reserve not more than 15 percent of grant funds, inclusive of the amount described in paragraph (1), for additional State activities, consistent with subsections (a) and (b).
								4406.Performance metrics;
				report
							(a)Establishment of
 Performance MetricsThe Secretary, acting through the Director of the Institute of Education Sciences, shall establish performance metrics to evaluate the effectiveness of the activities carried out under this subpart.
							(b)Annual
 ReportEach State or eligible entity that receives a grant under this subpart shall prepare and submit an annual report to the Secretary, which shall include information relevant to the performance metrics described in subsection (a).
 4407.EvaluationFrom the amount reserved in accordance with section 9601, the Secretary shall—
 (1)acting through the Director of the Institute of Education Sciences, and in consultation with the Director of the National Science Foundation—
 (A)evaluate the implementation and impact of the activities supported under this subpart, including progress measured by the metrics established under section 4406(a); and
 (B)identify best practices to improve instruction in science, technology, engineering, and mathematics subjects; and
 (2)disseminate, in consultation with the National Science Foundation, research on best practices to improve instruction in science, technology, engineering, and mathematics subjects.
							4408.Supplement not
 supplantFunds received under this subpart shall be used to supplement, and not supplant, funds that would otherwise be used for activities authorized under this subpart.
						4409.Maintenance of
 effortA State that receives funds under this subpart for a fiscal year shall maintain the fiscal effort provided by the State for the subjects supported by the funds under this part at a level equal to or greater than the level of such fiscal effort for the preceding fiscal year.
						2STEM Master
				Teacher Corps Program
 4421.PurposeThe purpose of this subpart is to establish a STEM Master Teacher Corps program that—
 (1)elevates the status of the STEM teaching profession by recognizing and rewarding outstanding STEM teachers;
 (2)attracts and retains effective STEM teachers, particularly in high-need schools, by offering them additional compensation, instructional resources, and instructional leadership roles; and
 (3)creates a network of outstanding STEM teacher-leaders who will—
 (A)share best practices and resources;
 (B)take on leadership responsibilities in their schools, districts, States (if part of the participating area), or consortia with the authority to provide professional support to their STEM colleagues not participating in the STEM Master Teacher Corps;
 (C)aid in the development and retention of beginning teachers by serving as their role models and providing them with instructional support; and
 (D)inform the development of STEM education policy.
 4422.DefinitionsIn this subpart: (1)Eligible entityThe term eligible entity means a consortium of high-need local educational agencies or 1 or more State educational agencies, acting in partnership with 1 or more—
 (A)institutions of higher education; or
 (B)nonprofit organizations with a demonstrated record of success in preparing or improving the effectiveness of STEM teachers.
								(2)Participating
 areaThe term participating area means— (A)in the case of an eligible entity that includes a State educational agency or consortium of State educational agencies, the State or States; or
 (B)in the case of an eligible entity that includes a consortium of local educational agencies, the area served by such agencies.
								(3)Rural
 schoolThe term rural school means a public school—
 (A)designated with a school locale code of Distant Town, Remote Town, Fringe Rural, Distant Rural, or Remote Rural; and
 (B)served by a local educational agency in which not less than two-thirds of the students served by the agency attend a school designated with 1 of the school locale codes listed in subparagraph (A).
 (4)STEMThe term STEM means science, technology, engineering, and mathematics, including computer science.
							4423.STEM Master Teacher
				Corps Program
							(a)In general
								(1)Grants
 authorizedFrom the amount reserved under section 4403(a)(1)(C), the Secretary, in consultation with the Director of the National Science Foundation and the heads of other appropriate Federal agencies, as determined by the Secretary, shall establish a STEM Master Teacher Corps program by awarding, on a competitive basis, 1 or more grants of not less than $15,000,000 each to eligible entities to enable the eligible entities to establish the program, in accordance with section 4425.
								(2)Planning
 grantsThe Secretary may award planning grants to eligible entities to enable the entities to make plans to establish the program, in accordance with section 4425.
								(b)Duration of
				grant
								(1)In
 generalA grant awarded under this subpart shall be for a period of not more than 5 years.
 (2)ReviewThe Secretary shall—
 (A)review, 3 years after an eligible entity is awarded a grant under this subpart, the performance of the entity during the 3-year period; and
 (B)fund the remaining grant period for such entity if the Secretary determines, based on such review, that the entity is achieving satisfactory results.
									(c)Matching
				requirement
								(1)In
 generalExcept as provided in paragraph (2), an eligible entity that receives a grant under this subpart shall provide, from non-Federal sources, an amount equal to not less than 50 percent of the amount of the grant, which may be provided in cash or in-kind, to carry out the activities supported by the grant.
								(2)Exception
									(A)In
 generalThe Secretary may waive the 50-percent matching requirement under paragraph (1) for an eligible entity that the Secretary determines is unable to meet such requirement. The Secretary shall set a matching requirement for such eligible entities according to the sliding scale described in subparagraph (B).
									(B)Sliding
 scaleThe amount of a match under subparagraph (A) shall be established based on a sliding fee scale that takes into account—
 (i)the relative poverty of the population to be targeted by the eligible entity; and
 (ii)the ability of the eligible entity to obtain such matching funds.
 (3)ConsiderationThe Secretary shall not consider an eligible entity's ability to match funds when determining which eligible entities will receive grant awards under this subpart.
								4424.Application
							(a)In
 generalAn eligible entity desiring a grant under this subpart shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.
 (b)ContentsAn application submitted under this section shall include—
 (1)a description of the STEM Master Teacher Corps program that the eligible entity intends to carry out, including the number of Corps members the entity intends to select, the intended distribution of subjects and grade levels taught, the geographic and economic characteristics of the local educational agencies that are part of the participating area, such as the rural-urban continuum codes and proportion of high-need schools served, and the type of activities proposed for recruitment of Corps members;
 (2)a description of the roles and responsibilities that each participating local educational agency, State, institution of higher education, or nonprofit organization, as applicable, will have;
 (3)a demonstration that the entity has sufficient capacity to carry out the activities described in section 4425;
 (4)a description of the member selection process and criteria that the applicant will use to select members of the STEM Master Teacher Corps, in accordance with section 4425(b);
 (5)a description of how the eligible entity intends to facilitate networking and sharing of best practices and educational resources relating to STEM education among Corps members, particularly at rural schools, if applicable, and make a selection of these best practices and resources more widely available to other teachers and the STEM educational community, including through electronic means;
 (6)a demonstration that the entity has a clear plan for—
 (A)offering research-based professional development to Corps members, including training on instructional leadership, mentoring, engaging and effectively teaching historically underachieving or underrepresented groups in STEM fields, such as girls, minorities, low-income students, English learners, and students who are children with disabilities, and effective STEM teaching methods, such as incorporating hands-on STEM projects into their lesson plans; and
 (B)tracking the effectiveness of such professional development;
 (7)a demonstration that the entity has a clear plan for evaluating the impact of the professional support provided by STEM Master Teacher Corps members to other teachers in their school, district, and participating area;
 (8)a description of how the local educational agencies and schools served by the eligible entity intend to align STEM Master Teacher Corps members’ duties with school systems and activities already in place, if applicable, such as professional development and mentoring;
 (9)an explanation of how STEM Master Teacher Corps members will be afforded the time, authority, and resources to fulfill requirements under the program, and how other teachers will be afforded the time to receive professional support from Corps members;
 (10)a demonstration that the entity has a clear plan for oversight to ensure that STEM Master Teacher Corps members carry out the responsibilities described in section 4425(c) to the fullest extent practicable, and a description of the actions to be taken if a member does not carry out such responsibilities; and
 (11)a description of how the grant funds will be financially managed.
								(c)Criteria for awarding
				grants
								(1)In
 generalThe Secretary shall award grants under this subpart on the basis of merit considering, at a minimum, the following:
 (A)The extent to which the local educational agencies that are part of the eligible entity are committed to integrating the program into existing school structures, policies, operations, and budgets, such as by enabling STEM Master Teacher Corps members to take on leadership roles in their schools, districts, and participating area, in addition to their classroom duties, including assisting in the development and implementation of professional development activities and driving the instructional program of the school.
 (B)The quality of the proposed professional development, teacher leadership and mentorship activities, and networking opportunities.
 (C)Demonstration that the local educational agencies and schools they serve have removed barriers to full participation in the program, including affording Corps members and the teachers they mentor the time to participate in activities required by the program.
 (D)The number and quality of the individuals that will be served by the program.
 (E)The capacity of the eligible entity to effectively carry out the program.
 (2)PriorityIn awarding grants under this subpart, the Secretary shall give priority to—
 (A)eligible entities that intend to include large numbers of teachers in the STEM Master Teacher Corps; and
 (B)eligible entities that intend to include rural schools, particularly high-need rural schools, in the participating area to be served.
									4425.Required use of
				funds
							(a)In
 generalAn eligible entity receiving a grant under this subpart shall use grant funds to—
 (1)administer the selection of teachers for membership in the STEM Master Teacher Corps, in accordance with the requirements of subsection (b);
 (2)provide compensation to each public school teacher who is selected and serves as a member of the STEM Master Teacher Corps, in recognition of the teacher's teaching accomplishments, leadership, and increased responsibilities, which amount shall—
 (A)supplement, and not supplant, the teacher's base salary; and
 (B)be equal to— (i)in the case of a teacher who teaches at a high-need public school, including a high-need charter school, $15,000 per year for each year the teacher serves as a member of the Corps; and
 (ii)in the case of a teacher who teaches at a public school, including a charter school, that is not a high-need school, $5,000 per year for each year the teacher serves as a member of the Corps;
 (3)provide research-based professional development activities for members of the STEM Master Teacher Corps, as described in section 4424(b)(6), and track the effectiveness of such professional development in order to determine whether to alter professional development activities;
 (4)provide discretionary resources for STEM Master Teacher Corps members at high-need public schools to use in their classrooms and schools, including for after school activities to enrich STEM education and for equipment and technology to facilitate long distance networking, mentoring, and sharing of best practices;
 (5)assist in coordinating instructional leadership roles for STEM Master Teacher Corps members and mentoring relationships between STEM Master Teacher Corps members and other teachers in the same school, school district, and participating area in which the Corps members serve as instructional leaders;
 (6)facilitate efforts by STEM Master Teacher Corps members to inform STEM education policy at the national, State, and local levels;
 (7)help defray costs associated with affording STEM Master Teacher Corps members the time to fulfill their duties as Corps members; and
 (8)support other activities that advance the purpose of this subpart.
								(b)Selecting Members of
				the STEM Master Teacher Corps
								(1)Selection criteria for
 corps membersThe eligible entity shall select, as members of the STEM Master Teacher Corps, exemplary STEM teachers at the elementary school and secondary school levels who teach in the participating area, which may also include special education teachers and teachers of English learners who teach a STEM subject. In selecting the members, the eligible entity shall—
 (A)make decisions based on the teacher's—
 (i)ability to improve student academic achievement in the STEM fields, as demonstrated by, if applicable, student academic growth in such fields;
 (ii)ability to enhance student engagement in such fields; and
 (iii)record of leadership in the teacher’s school and involvement in professional and outreach activities; and
 (B)evaluate the teacher’s ability and record based on multiple measures, such as—
 (i)teacher evaluations of pedagogical skills;
 (ii)an assessment of content knowledge;
 (iii)the performance and improvement of the teacher’s students on tests;
 (iv)demonstration of practical professional experience in the teacher’s discipline, such as having worked in industry or research;
 (v)involvement in STEM discipline professional societies;
 (vi)STEM outreach and community involvement; and
 (vii)certification by the National Board for Professional Teaching Standards, or other equivalently rigorous, performance-based, peer-reviewed certification, as a high-performing teacher.
										(2)Overall corps
 membership requirementsAn eligible entity receiving a grant under this subpart shall ensure that—
 (A)not more than 5 percent of the STEM teachers who teach in the participating area are members of the Corps;
 (B)not less than 75 percent of the STEM Master Teacher Corps members are teachers at high-need schools;
 (C)the proportion of STEM Master Teacher Corps members in the participating area who teach at rural high-need schools is not less than the proportion of all teachers who teach at rural high-need schools in the participating area;
 (D)there are multiple cohorts of STEM Master Teacher Corps members; and
 (E)the STEM Master Teacher Corps includes teachers from each of the disciplines of science, technology, engineering, and mathematics, if teachers from each of these disciplines meeting the standards of Corps membership are available in the participating area and may include teachers of career and technical education.
									(3)Participation of
 private school teachersAn eligible entity may select STEM teachers who teach at private schools in the participating area to be members of the STEM Master Teacher Corps, except that—
 (A)not more than 5 percent of teachers selected as STEM Master Teacher Corps members shall be teachers at private schools; and
 (B)private school teachers shall not be eligible for compensation described in subsection (a)(2), discretionary resource funds described in subsection (a)(4), or for defrayment funds described in subsection (a)(7).
									(c)Corps member
 requirementsEach teacher selected to be a member of the STEM Master Teacher Corps who wishes to join the Corps shall enter into an agreement with the eligible entity, under which the teacher shall, as a condition of receiving the compensation described in subsection (a)(2) and the discretionary resources described in subsection (a)(4), agree to carry out the responsibilities of a master teacher as required by the eligible entity, including—
 (1)participating in professional development activities offered by the program;
 (2)networking and sharing best practices and educational resources with other members of the STEM Master Teacher Corps; and
 (3)contributing to the professional development of the teacher's colleagues, which may include providing school-based professional support to other STEM teachers through regular weekly professional development sessions and individual coaching, where possible, leading professional learning communities, and taking on other instructional leadership roles in the teacher's school, district, State, if part of the participating area, or consortium.
								(d)Collection for
				Noncompliance
								(1)Monitoring
 complianceEach eligible entity that receives a grant under this subpart shall monitor whether each teacher the entity selects to be a member of the STEM Master Teacher Corps is in compliance with the Corps member requirements described in subsection (c).
								(2)Collection of
				repayment
									(A)In
 generalA teacher selected to be a member of the STEM Master Teacher Corps shall repay the additional compensation provided for a school year described in subsection (a)(2) to the eligible entity if—
 (i)the entity finds the teacher not in compliance with the Corps member requirements described in subsection (c) and the entity determines the teacher should no longer be a member of the Corps for such year; or
 (ii)the teacher withdraws during such year from membership in the Corps without an accepted excuse, as determined by the eligible entity.
										(B)Compensation returned
				to the Treasury
										(i)In
 generalExcept as provided in clause (ii), an eligible entity that receives repaid compensation under subparagraph (A) shall return such compensation to the United States Treasury.
										(ii)Administrative
 costsAn eligible entity that receives repaid compensation under subparagraph (A) may retain a percentage, determined by the Secretary, of such repayment to defray administrative costs associated with the collection.
										4426.Performance metrics;
				report
							(a)Establishment of
 performance metricsThe Secretary, acting through the Director of the Institute of Education Sciences, shall establish performance metrics to evaluate the effectiveness of the activities carried out under this subpart.
							(b)Annual
 reportEach eligible entity that receives a grant under this subpart shall prepare and submit an annual report to the Secretary, which shall include information relevant to the performance metrics described in subsection (a).
							4427.Supplement not
 supplantFunds received under this subpart shall be used to supplement, and not supplant, funds that would otherwise be used for activities authorized under this subpart.
 4428.EvaluationFrom the amount reserved in accordance with section 9601, the Secretary shall—
 (1)acting through the Director of the Institute of Education Sciences, and in consultation with the Director of the National Science Foundation—
 (A)evaluate the implementation and impact of the activities supported under this subpart, with regard to the program's success in achieving the purpose described in section 4421;
 (B)identify optimal strategies for the design, implementation, and continuing development of the STEM Master Teacher Corps program; and
 (C)identify best practices for developing, supporting, and retaining STEM teachers based on lessons learned from the STEM Master Teacher Corps program; and
 (2)disseminate findings from the evaluation conducted under paragraph (1) to the STEM education field and make the findings publicly available..
		